Citation Nr: 1829454	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  14-30 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residual scars of the sternum, thigh, and upper arm associated with service-connected coronary artery disease.  

2.  Entitlement to an initial rating in excess of 10 percent prior to January 12, 2004, in excess of 30 percent from January 12, 2004 through January 20, 2008, in excess of 30 percent from May 1, 2008 through May 28, 2014, and in excess of 60 percent thereafter for service-connected coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  He served honorably in the United States Marine Corps.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran was in receipt of a 100 percent rating for his CAD from January 21, 2008 through April 30, 2008.  As 100 percent constitutes the maximum rating that may be awarded, that time period is not on appeal.  In addition, the Board notes that the Veteran currently has a 100 percent combined disability rating and he receives special monthly compensation.

The Board notes that additional evidence was associated with the file after the most recent statement of the case (SOC) of June 2014 and no supplemental statement of the case (SS)C) has been issued.  However, the evidence is not relevant to the issues on appeal or is otherwise duplicative of evidence already of record at the time of the SOC.  As such, the Board finds there is no prejudice to proceed with the adjudication of the issues.

Although a separate substantive appeal was filed in January 2015 for a foot claim, no statement of the case has been issued for that claim and the requested hearing has not been held.  Accordingly, it is not for adjudication by the Board at this time.


FINDINGS OF FACT

1.  The Veteran's residual scars of the sternum, thigh, and upper arm associated with service-connected CAD have been manifested by a total of three scars with only the scar on the anterior trunk being unstable and painful.

2.  Prior to January 12, 2004, the Veteran's CAD was not manifested by workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation
on electrocardiogram, echocardiogram, or X-ray.
	
3.  From January 12, 2004 through January 20, 2008, the Veteran's CAD was not manifested by more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

4.  From May 1, 2008 through May 28, 2014, the Veteran's CAD was not manifested by more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

5.  Beginning May 29, 2014, the Veteran's CAD has not been not manifested by chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea,
fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for residual scars of the sternum, thigh, and upper arm due to service-connected CAD associated with pain and instability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2007, 2017).

2.  The criteria for an initial rating in excess of 10 percent prior to January 12, 2004, in excess of 30 percent from January 12, 2004 through January 20, 2008, in excess of 30 percent from May 1, 2008 through May 28, 2014, and in excess of 60 percent beginning May 29, 2014 for service-connected CAD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §  4.104, Diagnostic Code 7017-7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Where a veteran is seeking a higher initial rating for a service connected disability, the history with that disability from the date of service connection will be evaluated.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4, § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings, or separate ratings based on evidence showing that a veteran's disability was different at distinct times, will also be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA assigns a percentage rating for a disability by comparing a veteran's disability against criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4, § 4.1.  The Schedule is based on the average reduction in earning capacity in civilian occupations resulting from diseases and injuries associated with service in the armed forces.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If a veteran's symptoms implicate two different ratings under a single Diagnostic Code (DC) in the Schedule, then VA will assign the higher rating provided that the symptoms more closely align with the criteria for the higher rating.  See 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  VA's determination about which rating to assign is also informed by a broad interpretation of the law consistent with the facts of each case and, if there is a reasonable doubt as to the degree of a veteran's disability, then the doubt will be resolved in the veteran's favor.  See id. § 4.3.  After VA assigns a rating, that rating may require re-evaluation in the future in keeping with changes to the Veteran's condition, the law, and medical knowledge.  See id. § 4.1.  

For the purpose of evaluating lay evidence, to include a veteran's statements about his health conditions, competent evidence is "limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  For example, although a lay person is competent to report observable symptomatology of an injury or illness (such as pain or the visible flatness of his feet), a lay person is "not competent to opine as to medical etiology or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Analysis

A. Scars

The Veteran's scars are due to surgery he underwent associated with his service connected CAD in January 2008.  Pursuant to the operative summary dated January 21, 2008, incisions were made to his chest, thigh, and arm.  A VA examination from May 2014 determined that his chest scar is both unstable and painful.  On that basis, a 20 percent rating was assigned under DC 7804 effective January 1, 2008.  

The rating criteria used to evaluate scars were revised effective October 23, 2008.  However, the revised criteria apply only to claims filed on or after October 23, 2008 unless the Veteran requests that the Agency of Original Jurisdiction (AOJ) review the claim under the 2008 revised criteria.  Although the Veteran has not requested such review, the record reflects the AOJ has adjudicated the claim under the revised rating criteria.  Therefore, to ensure there is no prejudice to the Veteran, the Board will consider the rating criteria effective both prior to and from October 23, 2008.

Prior to and from October 23, 2008, Code 7800 addresses scarring of the head, face, or neck, while Code 7802 provides a 10 percent evaluation for scars with an area of 144 square inches (929 square centimeters) or greater. Neither of these criteria apply to the coronary bypass surgical scars; hence, they will not be discussed further. 

Prior to October 23, 2008, Code 7801 evaluated scars that were deep or caused limited motion, while from October 23, 2008, Code 7801 evaluates deep and nonlinear scars.  There is no evidence the Veteran's coronary bypass surgical scars are deep or causes limited motion. Therefore, Code 7801 also will not be discussed further. 

Prior to October 23, 2008, Code 7803 provided a 10 percent rating for superficial, unstable scars. Note (1) indicated an unstable scar was one where, for any reason, there was frequent loss of covering of the skin over the scar. Note (2) indicated a superficial scar was one not associated with underlying soft tissue damage. Code 7803 was removed, effective October 23, 2008.Prior to October 23, 2008, Code 7804 provided a 10 percent rating for a superficial scar that was painful on examination. 

From October 23, 2008, Code 7804 was revised to provide a 10 percent rating for one or two scars that are unstable or painful. A 20 percent rating is warranted for three or four scars that are unstable or painful. A 30 percent rating is warranted for five or more scars that are unstable or painful. Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars. Note (3) states that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.

Prior to October 23, 2008, Code 7805 provided that scars, other, could be rated based on limitation of function of the affected part. Similarly, from October 23, 2008, Code 7805 provides that any disabling effects not considered in a rating provided under Codes 7800-7804 can be considered under another appropriate Code. However, the evidence does not show there is any limitation of function due to the coronary bypass surgical scars; hence, Code 7805 will not be discussed further.

As discussed herein, no higher rating is warranted in this case with consideration of the new criteria at any time since the effective date of the amendments. Consequently, discussion of retroactivity principles is unnecessary.

Upon review of the evidence the Board finds that a higher rating is not warranted under the pre or post revision DCs because the Veteran's scars have not been manifested by more than one painful and/or unstable scar.  Pursuant to the competent medical evidence of record, to include the May 2014 VA examination, only the Veteran's chest scar is painful and/or unstable.  Therefore, as a higher 30 percent rating under the revised DC 7804 requires five or more scars that are unstable or painful, and as the pre-revision DCs 7803 and 7804 rate scars separately based on pain and instability but the Veteran has only a single scar manifesting either of those symptoms, a rating in excess of 20 percent is not warranted.  A review of VA treatment records does not reveal any evidence to support a higher rating.  

The Board notes that even though the grant of service connection inclused scars on the thigh and arm, the May 2014 VA examination did not include findings as to any scars on the arm or thigh.  Rather, the examination noted the bilateral upper and lower extremities were not affected.  However, the Veteran has not alleged that any scars on the arm and thigh are painful or unstable.  He has limited said argument to only the scar on his trunk.  Moreover, nothing in the record shows that there are any more than three scars.  As noted, to warrant the next higher rating under DC 7804, a showing of five or more scars would be needed.  There is nothing in the record to suggest any more than three scars associated with the coronary bypass surgery.  

Finally, the Board has considered whether a staged rating is warranted, but there is nothing in the record to suggest that there has been a change in the disability at any point during the appeal period.  As such a uniformed rating is warranted.  

Accordingly, and for the reasons stated above, a rating in excess of 20 percent is not warranted.  

B. CAD

The Veteran is rated under DC 7005 for arteriosclerotic heart disease (coronary artery disease).  Under the criteria for DC 7005, a 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104.

Prior to January 12, 2004

A review of the record shows that the preponderance of the evidence is against a finding that a rating in excess of 10 percent is warranted prior to January 12, 2004.  Indeed, the competent medical evidence of record, to include VA and private treatment records, does not indicate a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  On the contrary, the evidence shows that the Veteran maintained an active lifestyle, such as documented in private treatment records from October 2002 attesting to his basketball and bowling habits.  At the same time, the record shows that he was taking Lipitor for his heart condition which is consistent with a 10 percent rating.  A review of VA treatment records does not reveal any evidence to support a higher rating.  Accordingly, a rating in excess of 10 percent is not warranted.

From January 12, 2004 to January 20, 2008

From January 12, 2004 to January 20, 2008, the evidence as a whole is against a finding that the next higher rating of 60 percent is more nearly approximated.  Indeed, although private treatment records from January 2004 show mild left ventricular enlargement with ejection fraction of 47 percent, the Board finds it is outweighed by the rest of the medical evidence, such as from February 2005 (over 10 METs with ejection fraction 53 percent), March 2006 (9 METs with ejection fraction 59 percent), and April 2007 (10 METs with ejection fraction 53 percent) indicating that the present 30 percent rating is warranted.  In addition, the January 2004 record noted 7 METs, which is consistent with a 30 percent rating.  A review of VA treatment records does not reveal any evidence to support a higher rating.  Accordingly, a rating in excess of 30 percent is not warranted.

From May 1, 2008 to May 28, 2014

From May 1, 2008 to May 28, 2014, a review of the record shows that the preponderance of the evidence is against a rating in excess of 30 percent.  Indeed, the competent medical evidence of record, to include treatment records from January 2012, do not indicate a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A review of VA treatment records does not reveal any evidence to support a higher rating.  Accordingly, a rating in excess of 30 percent is not warranted.
From May 29, 2014

From May 29, 2014, a review of the record shows that the preponderance of the evidence is against a rating in excess of 60 percent.  Indeed, the competent medical evidence of record, to include the May 2014 VA examination, does not show chronic congestive heart failure; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  On the contrary, the examination report shows greater than 3 METs with no evidence of ejection fraction less than 30 percent.  A review of VA treatment records does not reveal any evidence to support a higher rating.  Accordingly, a higher rating of 100 percent is not warranted.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service connected disabilities and that a higher rating is warranted.  To the extent that he is arguing that his ratings should be even higher, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing symptoms.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, although the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, and has in this case, the Board notes that with respect to the Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, that these types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiner of record should be afforded the greater probative weight.  Id.  


ORDER

An initial rating in excess of 20 percent for residual scars of the sternum, thigh, and upper arm due to service-connected CAD associated with pain and instability is denied. 

An initial rating in excess of 10 percent prior to January 12, 2004, in excess of 30 percent from January 12, 2004 to January 20, 2008, in excess of 30 percent from May 1, 2008 to May 28, 2014, and in excess of 60 percent beginning May 29, 2014 for service-connected CAD is denied.





____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


